               Case 18-13082-mkn           Doc 81      Entered 07/17/19 23:10:02           Page 1 of 1
NVB 1017−1 (Rev. 8/15)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                         BK−18−13082−mkn
                                                                CHAPTER 13
 RUSSELL CACI

 KIMBERLEE IRENE KISER
     aka KIMBERLEE CACI                                         NOTICE OF DISMISSAL;
     aka KIMBERLY CACI                                          NOTICE THAT ALL PENDING HEARINGS
     aka KIM KISER CACI                                         ARE VACATED
     aka KIM CACI

                                    Debtor(s)




On 7/17/19, the Bankruptcy Court for the District of Nevada entered an order dismissing this bankruptcy case. As a
result, all pending hearings in the case, except any pending hearings regarding Appeals and Motions to Reconsider,
are hereby vacated and will be taken off calendar without further notice. This notice does not affect the status of any
adversary proceedings or any motions or matters that are pending in such adversary proceedings.



Dated: 7/17/19


                                                            Mary A. Schott
                                                            Clerk of Court
